Wilson, Judge:
This suit has been submitted for decision upon the following agreement between counsel for the respective parties:
Mr. Jonas : The merchandise herein invoiced as No. 2 diesel fuel, was classified under item 475.2560 of the Tariff Schedules of the United States, as other motor fuel, and assessed with duty of 1% cents per gallon.
This merchandise, however, is a product which is not chiefly used as a fuel in internal combustion or other engines. The merchandise consists of a distillate fuel testing 25 degrees API or more, having a Saybolt Universal viscosity of 100 degrees Fahrenheit of less than 145 seconds, provided for in item 475.10 of the Tariff Schedules of the United States.
Judge Wilson : Do you agree to that, Mr. Braverman ?
Mr. Braverman : From information obtained from the Assistant to the Chief Counsel of the Bureau of Customs, the Government agrees to that stipulation that the merchandise is as described by Mr. Jonas.
Judge Wilson : Does that complete your stipulation ?
Mr. Jonas : This merchandise is properly dutiable at 44 of & cent per gallon under item 475.10 of the Tariff Schedules of the United States.
Mr. Braverman : The Government so stipulates.
Judge Wilson : Are you ready to submit on that ?
Mr. Jonas : Yes, sir.
Mr. Braverman : The Government submits.
Accepting the aforesaid agreement as a statement of fact, we hold the merchandise herein involved properly dutiable at the rate of 44 cent *320per gallon, under item 475.10 of the Tariff Schedules of the United States as a distillate fuel testing 25 degrees API or more, baying a Saybolt Universal viscosity of 100 degrees Fahrenheit of less than 145 seconds, as claimed.
The protest is sustained. Judgment will issue accordingly.